DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, and 8-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of U.S. Patent No. (10,694,234, hereinafter refers as ‘234). 
	Regarding claim 1, the claim limitation of “identify a quantity of first durations of loudness in an audio signal of media; calculate a ratio of the quantity of the first durations of loudness to a
quantity of second durations of loudness in the audio signal of the media, the quantity of the second durations of loudness including the quantity of the first durations of loudness; and in response to a detection of the audio signal being spillover, store data denoting the media as un-usable to credit a media exposure when the ratio does not satisfy a loudness ratio threshold, the storing of the data to improve an accuracy of media exposure credits by not crediting spillover media” corresponds to the claim limitation of “determining a quantity of short durations of loudness in an audio signal of
media presented by a media presentation device; determining a ratio of the quantity of the short durations of loudness to a quantity of durations of loudness in the audio signal of the media, the quantity of the durations of loudness including the quantity of short durations of loudness; and storing data denoting the media as un-usable to credit a media exposure based on the audio signal being spillover when the ratio does not satisfy a loudness ratio threshold, the storing of the data to improve an accuracy of the media exposure credit by excluding media having indications of spillover” of claim 8 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is met by claim 8 of ‘234.
Regarding claim 2, the claim limitation of “wherein the first durations of loudness are short durations of loudness identified based on a duration threshold” corresponds to claim limitation of “wherein the short durations of loudness are identified based on a duration threshold” of claim 9 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 2 is met by claim 9 of ‘234.
Regarding claim 3, the claim limitation of “wherein the processor circuitry is to execute the instructions to: determine the second durations of loudness in the audio signal of the media by identifying a first transition when a loudness flag transitions from a quiet-indicator value to a loud-indicator value, and identifying a second transition in the audio signal of the media when the loudness flag transitions from the loud-indicator value to the quiet-indicator value; and determine a duration of one of the second durations of loudness as a number of samples of the audio signal between the first transition and the second transition” corresponds to claim limitation of “determining the durations of loudness in the audio signal of the media by identifying a first transition when a loudness flag transitions from a quiet-indicator value to a loud-indicator value, and identifying a second transition in the audio signal of the media when the loudness flag transitions from the loud-indicator value to the quiet-indicator value; and determining a duration of one of the durations of loudness as a number of samples of the audio signal between the first transition and the second transition” of claim 10 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 3 is met by claim 10 of ‘234.
Regarding claim 4, the claim limitation of “wherein the loudness flag is set to the quiet-indicator value when a sample of the audio signal satisfies a quiet threshold and a quiet length satisfies a quiet length threshold” corresponds to claim limitation of “wherein the loudness flag is set to the quiet-
indicator value when a sample of the audio signal satisfies a quiet threshold and a quiet length satisfies a quiet length threshold” of claim 11 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 4 is met by claim 11 of ‘234.
Regarding claim 5, the claim limitation of “wherein the processor circuitry is to execute the instructions to: increment the quiet length when the sample of the audio signal satisfies the quiet threshold; and set the quiet length to zero when the sample of the audio signal does not satisfy the quiet threshold” corresponds to claim limitation of “incrementing the quiet length when the sample of the audio signal satisfies the quiet threshold; and setting the quiet length to zero when the sample of the audio signal does not satisfy the quiet threshold” of claim 12 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 5 is met by claim 12 of ‘234.
Regarding claim 6, the claim limitation of “wherein the processor circuitry is to execute the instructions to set the loudness flag is to the loud- indicator value when a difference between a current sample of the audio signal and a previous sample of the audio signal satisfies a third threshold, the third
threshold being based on a most recent dip value of the audio signal” corresponds to claim limitation of “wherein the loudness flag is set to the loud-indicator value when a difference between a current sample of the audio signal and a previous sample of the audio signal satisfies a loud threshold, the loud
threshold being based on a most recent dip value of the audio signal” of claim 13 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 6 is met by claim 13 of ‘234.
Regarding claim 8, the claim limitation of “determine periods of loudness in an audio signal based on whether a difference between a first amplitude at a first time and a second amplitude at a second time satisfies a first threshold; in response to the difference satisfying the first threshold, set a
loudness flag to a loud state corresponding to the second time, the second time occurring after the first time; determine whether a third amplitude at a third time after the second time satisfies a second threshold; in response to the third amplitude satisfying the second threshold, set the loudness flag to a quiet state corresponding to the third time; determine periods of loudness for the audio signal based on the states of the loudness flag at the second and third times; and indicate the audio signal as spillover based on the periods of loudness” corresponds to the claim limitation of “a reverberation analyzer to determine periods of loudness in an audio signal by: determining whether a difference between a first amplitude at a first time and a second amplitude at a second time satisfies a loudness threshold; in response to the difference satisfying the loudness threshold, setting a loudness flag to aloud state corresponding to the second time, the second time occurring after the first time; determining whether a third amplitude at a third time after the second time satisfies a quiet threshold; in response to the third amplitude satisfying the quiet threshold, setting the loudness flag to a quiet state corresponding to the third time; and determining periods of loudness for the audio signal based on the states of the loudness flag at the second and third times; and a spillover detector to indicate the audio signal as spillover based on the periods of loudness” of claim 14 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 8 is met by claim 14 of ‘234.
Regarding claim 9, the claim limitation of “wherein the processor circuitry is to execute the instructions to determine a short period of loudness based on a number of consecutive times in the audio signal during which the loudness flag is set to the loud state not satisfying a third threshold associated with long periods of loudness” corresponds to claim limitation of “wherein the reverberation analyzer is to determine a short period of loudness based on a number of consecutive times in the audio signal during which the loudness flag is set to the loud state not satisfying a long threshold associated with long periods of loudness” of claim 15 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 9 is met by claim 15 of ‘234.
Regarding claim 10, the claim limitation of “wherein the processor circuitry is to execute the instructions to determine a quantity of short periods of loudness and a quantity of second periods of loudness” corresponds to claim limitation of “wherein the reverberation analyzer is to determine a quantity of short periods of loudness and a quantity of periods of loudness” of claim 16 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 10 is met by claim 16 of ‘234.
Regarding claim 11, the claim limitation of “wherein the processor circuitry is to execute the instructions to calculate a ratio of the short periods of loudness to the quantity of second periods of loudness” corresponds to claim limitation of “wherein the reverberation analyzer is to calculate a ratio of the short periods of loudness to the quantity of periods of loudness” of claim 17 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 11 is met by claim 17 of ‘234.
Regarding claim 12, the claim limitation of “wherein the processor circuitry is to execute the instructions to: determine whether a fourth amplitude at a fourth time satisfies the second threshold;
in response to the fourth amplitude at the fourth time satisfying the second threshold, determine whether a number of consecutive times surrounding the fourth time satisfies the second threshold; and in response to the number of consecutive times surrounding the fourth time satisfying the second threshold, set the loudness flag at the fourth time in the audio signal to the quiet state” corresponds to claim limitation of “wherein the reverberation analyzer is to: determine whether a fourth amplitude at a fourth time satisfies a quiet threshold; in response to the fourth amplitude at the fourth time satisfying the quiet threshold, determine whether a number of consecutive times surrounding
the fourth time satisfy the quiet threshold; and in response to the number of consecutive times surrounding the fourth time satisfying the quiet threshold, set the loudness flag at the fourth time in
the audio signal to the quiet state” of claim 18 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 12 is met by claim 18 of ‘234.
Regarding claim 13, the claim limitation of “wherein the processor circuitry, in response to the number of consecutive times surrounding the fourth time satisfying the second threshold, is to execute the instructions to set the loudness flag to the quiet state for ones of the consecutive times surrounding the fourth time satisfying the second threshold” corresponds to claim limitation of “wherein the reverberation analyzer is to, in response to the number of consecutive times surrounding the fourth time satisfying the quiet threshold, set the loudness flag to the quiet state for ones of the consecutive times surrounding the fourth time satisfying the quiet threshold” of claim 19 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 13 is met by claim 19 of ‘234.
Regarding claim 14, the claim limitation of “wherein the second threshold is a value relative to an amplitude at an initial time at which the loudness flag was set to the loud state” corresponds to claim limitation of “wherein the quiet threshold is a value relative to an amplitude at an initial time at which the loudness flag was set to the loud State” of claim 20 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 14 is met by claim 20 of ‘234.
Regarding claim 15, the claim limitation of “determine periods of loudness in an audio signal based on whether a difference between a first amplitude at a first time and a second amplitude at a second time satisfies a first threshold; in response to the difference satisfying the first threshold, set a
loudness flag to a loud state corresponding to the second time, the second time occurring after the first time; determine whether a third amplitude at a third time after the second time satisfies a second threshold; in response to the third amplitude satisfying the second threshold, set the loudness flag to a quiet state corresponding to the third time; determine periods of loudness for the audio signal based on the states of the loudness flag at the second and third times; and indicate the audio signal as spillover based on the periods of loudness” corresponds to the claim limitation of “a reverberation analyzer to determine periods of loudness in an audio signal by: determining whether a difference between a first amplitude at a first time and a second amplitude at a second time satisfies a loudness threshold; in response to the difference satisfying the loudness threshold, setting a loudness flag to aloud state corresponding to the second time, the second time occurring after the first time; determining whether a third amplitude at a third time after the second time satisfies a quiet threshold; in response to the third amplitude satisfying the quiet threshold, setting the loudness flag to a quiet state corresponding to the third time; and determining periods of loudness for the audio signal based on the states of the loudness flag at the second and third times; and a spillover detector to indicate the audio signal as spillover based on the periods of loudness” of claim 14 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 15 is met by claim 14 of ‘234.
Regarding claim 16, the claim limitation of “wherein the processor circuitry is to execute the instructions to determine a short period of loudness based on a number of consecutive times in the audio signal during which the loudness flag is set to the loud state not satisfying a third threshold associated with long periods of loudness” corresponds to claim limitation of “wherein the reverberation analyzer is to determine a short period of loudness based on a number of consecutive times in the audio signal during which the loudness flag is set to the loud state not satisfying a long threshold associated with long periods of loudness” of claim 15 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 16 is met by claim 15 of ‘234.
Regarding claim 17, the claim limitation of “wherein the processor circuitry is to execute the instructions to determine a quantity of short periods of loudness and a quantity of second periods of loudness” corresponds to claim limitation of “wherein the reverberation analyzer is to determine a quantity of short periods of loudness and a quantity of periods of loudness” of claim 16 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 17 is met by claim 16 of ‘234.
Regarding claim 18, the claim limitation of “wherein the processor circuitry is to execute the instructions to calculate a ratio of the short periods of loudness to the quantity of second periods of loudness” corresponds to claim limitation of “wherein the reverberation analyzer is to calculate a ratio of the short periods of loudness to the quantity of periods of loudness” of claim 17 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 11 is met by claim 18 of ‘234.
Regarding claim 19, the claim limitation of “wherein the processor circuitry is to execute the instructions to: determine whether a fourth amplitude at a fourth time satisfies the second threshold;
in response to the fourth amplitude at the fourth time satisfying the second threshold, determine whether a number of consecutive times surrounding the fourth time satisfies the second threshold; and in response to the number of consecutive times surrounding the fourth time satisfying the second threshold, set the loudness flag at the fourth time in the audio signal to the quiet state” corresponds to claim limitation of “wherein the reverberation analyzer is to: determine whether a fourth amplitude at a fourth time satisfies a quiet threshold; in response to the fourth amplitude at the fourth time satisfying the quiet threshold, determine whether a number of consecutive times surrounding
the fourth time satisfy the quiet threshold; and in response to the number of consecutive times surrounding the fourth time satisfying the quiet threshold, set the loudness flag at the fourth time in
the audio signal to the quiet state” of claim 18 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 19 is met by claim 18 of ‘234.
Regarding claim 20, the claim limitation of “wherein the processor circuitry, in response to the number of consecutive times surrounding the fourth time satisfying the second threshold, is to execute the instructions to set the loudness flag to the quiet state for ones of the consecutive times surrounding the fourth time satisfying the second threshold” corresponds to claim limitation of “wherein the reverberation analyzer is to, in response to the number of consecutive times surrounding the fourth time satisfying the quiet threshold, set the loudness flag to the quiet state for ones of the consecutive times surrounding the fourth time satisfying the quiet threshold” of claim 19 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 20 is met by claim 19 of ‘234.
Regarding claim 21, the claim limitation of “wherein the second threshold is a value relative to an amplitude at an initial time at which the loudness flag was set to the loud state” corresponds to claim limitation of “wherein the quiet threshold is a value relative to an amplitude at an initial time at which the loudness flag was set to the loud State” of claim 20 of ‘234. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 14 is met by claim 20 of ‘234.
Allowable Subject Matter
Claim 7 is are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “herein the processor circuitry is to execute the instructions to increment a sample duration range at the second transition, the sample duration range corresponding to the number of samples of the audio signal between the first transition and the second transition.”
As to the art of record, Birchfield reference discloses the concept of detecting the noise from a media presentation device. However, Birchfield does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425